Case 2:16-cv-13137-RHC-DRG ECF No. 54 filed 04/22/19   PageID.779   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

JOHN DOE #1-6,

      Plaintiffs,
                                          No. 2:17-cv-13137
v
                                          HON. ROBERT H. CLELAND
RICHARD SNYDER, Governor of the
State of Michigan; KRISTE ETUE,           MAG. DAVID R. GRAND
Col, Director of the Michigan State
Police,

      Defendants.

Miriam J. Aukerman (P63165)               Joseph T. Froehlich (P71887)
American Civil Liberties Union of MI      Attorney for Defendants
Co-Attorney for Plaintiffs                Complex Litigation Division
West MI Regional Office                   P.O. Box 30736
1514 Wealth ST., SE                       Lansing, MI 48909
Grand Rapids, MI 49506                    517.335.3055
616.301.0930                              froehlichj1@michigan.gov
maukerman@aclumich.org
                                          Alyson L. Oliver (P55020)
Paul D. Reingold (P27594)                 Co-Attorney for Plaintiffs
Co-Attorney for Plaintiffs                1647 W. Big Beaver Road
University of MI                          Troy, MI 48084
801 Monroe St.                            248.327.6556
363 Legal Research Bldg                   notifications@oliverlg.com
Ann Arbor, MI 48109
734.763.4319
mclp@umich.edu
                                                                        /
                  STIPULATED ORDER
              EXTENDING TIME TO RESPOND
       TO MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:16-cv-13137-RHC-DRG ECF No. 54 filed 04/22/19   PageID.780   Page 2 of 2




       The parties, by counsel, stipulate to an order extending the time

for Defendants to respond to Plaintiffs’ motion for partial summary

judgment to Monday, May 6, 2019. The time for Plaintiffs to file a

reply brief is extended to Monday, May 20, 2019.

       IT IS SO ORDERED.

                                         _s/Robert H. Cleland
                                         Hon. Robert H. Cleland
                                         U.S. District Judge

Dated: April 22, 2019

Approved by:

s/ Miriam Aukerman (w/consent)
Attorney for Plaintiffs
American Civil Liberties Union
 Fund of Michigan
1514 Wealthy SE, Suite 242
Grand Rapids, MI 49506
(616) 301-0930 - maukerman@aclumich.org

s/Joseph T. Froehlich
Attorneys for Defendants
Michigan Dept. of Attorney General
525 West Ottawa Street
P.O. Box 30736
Lansing, MI 48933-1067
(517) 335-3055 – froehlichj1@michigan.gov




                                     2
